EXHIBIT 99.1 FOR: AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR: KM/KCSA - Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Marybeth Csaby 212-896-1214 / 212-896-1236 jcorbin@kcsa.com / mcsaby@kcsa.com FOR: PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports First Quarter 2011 Financial Results Tel Aviv – May 16, 2011 - Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, chemical and related fields, today reported its financial results for the first quarter ended March 31, 2011. For the quarter ended March 31, 2011, revenues were $136.6 million, compared to revenues of $121.7 million for the same period in 2010. Net profit for the quarter was $17.2 million, or $0.31 per basic and diluted share, compared to a net loss of ($7.1) million, or ($0.13) per basic and diluted share, for the corresponding period in 2010. The profit for the quarter ended March 31, 2011 includes $34.1 million from the sale and the discontinued operations of 012 Smile and the unfavorable impact of approximately ($3.9) million due to the effect of a translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and an increase of the Israeli Consumer Price Index. Also included are accounting losses totaling approximately ($2.9) million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a gain of approximately $24.1 million for the quarter. As of March 31, 2011, the Company had cash, cash equivalents, other financial investments and deposits of $167.2 million. Ampal ended the quarter with total assets of $1,081.9 million and shareholders' equity of $201.2 million, as compared to total assets of $1,397.7 million and shareholders’ equity of $185.2 million at December 31, 2010. Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) results for the quarter ended March 31, 2011 were as follows: · Revenues for the quarter ended March 31, 2011 increased by 14% to $135 million from $118 million compared to the same period in 2010. · Gross profit for the quarter ended March 31, 2011 decreased by 3% to $9.2 million from $9.5 million compared to the same period in 2010. · Adjusted EBITDA1 remains stable at $5 million. COMPANY'S PRESENTATION The Company’s investments presentation will be available via the Internet at the Company’s website at http://www.ampal.com. CONFERENCE CALL Ampal's management will be hosting conference calls to discuss the first quarter results on Tuesday, May 17, 2011, as detailed below: The Hebrew call will take place at 15:30 Israel time (08:30 AM ET). To access the conference call, participants are welcome to use the following access number: +972-3-9180650 The English call will take place at 16:00 Israel time (09:00 AM ET). To access the conference call, participants are welcome to use the following access numbers: U.S. Dial in number - 1-866-860-9642 UK Dial in number - 0-800-917-5108 Israel and International Dial in number - + 972-3-9180685 A replay of the calls will be available on Ampal’s web site (www.ampal.com) approximately three hours after both conference calls are completed. 1Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non recurring expenses.Adjusted EBITDA is a non-GAAP financial measure, and a reconciliation of adjusted EBITDA to Revenues and Expenses is provided in this press release. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Three Months Ended March 31, (Unaudited) Revenues $ $ Net gain (loss) $ $ ) Basic and diluted EPS gain (loss) per Class A share $ $ ) March 31, 2011 December 31, 2010 Total Assets Shareholders'Equity RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Three Months Ended March 31, 2011 (Unaudited) Three Months Ended March 31, 2010 (Unaudited) Revenues Expenses ) ) Profit 9 10 Marketing, sales, general, administrative and other expenses ) ) Depreciation and amortization 6 4 EBITDA 5 4 Non-recurring expenses 1 Adjusted EBITDA 5 5 Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non recurring expenses. Management believes adjusted EBITDA for Gadot to be a meaningful indicator of its performance that provides useful information to investors regarding its financial condition and results of operations. Presentation of adjusted EBITDA is a non-GAAP financial measure commonly used by management to measure operating performance. While management considers adjusted EBITDA to be an important measure of comparative operating performance, it should be considered in addition to, but not as a substitute for, net income and other measures of financial performance reported in accordance with Generally Accepted Accounting Principles. Adjusted EBITDA does not reflect cash available to fund cash requirements. Not all companies calculate adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. RECONCILIATION OF TRANSLATION AND INTEREST EXPENSES TO TRANSLATION LOSS (U.S. Dollars in millions) Three months ended March 31, 2011 (Unaudited) Three months ended March 31, 2010 (Unaudited) Translation and interest expenses $
